DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,911,600. Although the claims at issue are not identical, they are not patentably distinct from each other because:
■ Claims 1 and 13 of the instant application are broader in scope than claims 1 and 8 of the patent 10,911,600. Claims 1 and 13 of the instant application recite similar and/or word-for-word limitations as in claims 1 and 8 of the patent 10,911,600 and omitted detail features such as "performing … analysis on a predefined amount of highest ranked clusters …”, “enabling a user to repeat steps …”, etc.; and thus, claims 1 
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/129,986 (hereinafter “reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
■ Claims 1 and 13 of the instant application are broader in scope than claims 1 and 9 of the copending Application No. 17/129,986. Claims 1 and 13 of the instant application recite similar and/or word-for-word limitations as in claims 1 and 9 of the reference application and omitted detail features such as "performing a first type analysis to cluster the call …”, “retrieving from the second type ranked clusters …”, etc.; and thus, claims 1 and 13 of the instant application are broader than claims 1 and 9 of the copending Application No. 17/129,986.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Note: A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
■ Claim 1 recites “storing the collected call interactions in an interactions database” in line 8; and “analyzing the call interactions in the interactions database …” in line 11, “… for each call interaction in the interactions database …” in line 11, “… group the call in the call interactions in the interaction database …” in line 13 of the claim. And thus, it is unclear whether “the call interactions” and “each call interaction” are the same as “the collected call interactions” or not. There is insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.
the list of potential fraudsters” in line 21, and “the list” in line 23 of the claim. And thus, it is unclear whether “the list of potential fraudsters” is the same as “the list” or not. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
■ Claim 13 recites “a database of recorded calIs” in line 3, and “a database of recorded calIs” in line 12 of the claim; and thus, it is unclear whether “a database of recorded calIs” is the same as “a database of recorded calIs” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.
● Claim 13 recites “an interactions database” in line 4, and “an interactions database” in line 15; and thus, it is unclear whether “an interactions database” is the same as “an interactions database” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.
■ Claim 13 recites “a clusters database” in line 6, and “a clusters database” in line 24; and thus, it is unclear whether “a clusters database” is the same as “a clusters database” or not. There is insufficient antecedent basis for this limitation in the claim.

● Claim 13 recites “a display unit” in line 9, and “a display unit” in line 28; and thus, it is unclear whether “a display unit” is the same as “a display unit” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.
■ Claim 13 recites “store the collected call interactions in an interactions database” in line 15; and “analyze the call interactions in the interactions database …” in line 16, “… for each call interaction in the interactions database …” in line 18, and “… group the call in the call interactions in the interaction database …” in lines 20-21 of the claim. And thus, it is unclear whether “the call interactions”, “each call interaction”, and “the call interactions” are the same as “the collected call interactions” or not. There is insufficient antecedent basis for these limitations in the claim.
	Appropriate correction is required.
● Claim 13 recites “said list of potential fraudsters” in line 29, and “said list of potential” in line 29 of the claim; and thus, it is unclear whether ”said list of potential fraudsters” is the same as “said list of potential” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(b), 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on a nonstatutory double patenting ground, and if rewritten or amended to overcome the 
The closest prior art of Sawant et al. (US-Patent 10,110,738 - Systems and methods for detecting illegitimate voice calls) detects an incoming voice call in realtime, segmenting the call, extracting features, and feeds the features into a neural network (see Fig. 1).
RAO et al. (US-PGPUB 2019/0037081 – Adaptive, multi-modal fraud detection system) fraud detection and management system (FDMS) platform that determines whether a phone call exceeds a predetermined risk threshold at each phase of the call flow (see Abstract, Fig.2).
Jones (US-PGPUB 2015/0269941 – Fraud detection) teaches using frequency responses associated with voice signals to determine whether or not potential fraudulent activity is occurring (see Fig.1).
The prior art does not teach the grouping step as claimed in claims 1 and 13.
The prior art does not teach the ranking and classifying as in claims 1 and 13.

Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                             
04/21/2021